Citation Nr: 1214237	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE
  
Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 2001 to September 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Service connection for left ear hearing loss was granted in a December 2008 rating decision.  The Veteran also perfected claims of service connection for back, right knee and left shoulder disabilities.  In an April 2010 rating decision, the RO granted service connection and assigned initial ratings for a lumbar strain, right knee retropatellar pain syndrome, and left shoulder tendonitis and impingement syndrome.  The Veteran has been granted full benefits sought on appeal and those issues are no longer before the Board.  


FINDING OF FACT

The Veteran is not currently shown to have a right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2006. 

As for the duty to assist, VA has obtained service treatment records and VA outpatient treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that he has right ear hearing loss as a result of acoustic trauma during service and that the condition has existed since 2003.  The Veteran's DD Form 214 shows that he worked as a Counter Intelligence Specialist.  The Veteran does not concede any post-service or recreational noise exposure; he indicated he worked in banking management for the past 11 months.  The Veteran believes that his hearing was initially damaged in service and continued to worsen subsequently.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's March 2001 induction physical examination report was negative for complaints, treatment, or diagnosis for right ear hearing loss.  On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

The service treatment records include a February 2004 post-deployment questionnaire in which the Veteran reported that he was sometimes exposed to loud noise during his deployment.  A July 2005 reference audiogram was negative for a diagnosis of right ear hearing loss.  

On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
0
0

The Veteran's January 2006 separation physical examination report was negative for a diagnosis of right ear hearing loss.  On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
0
10

The Veteran underwent a VA audiological examination in October 2007.  At the time, the Veteran reported that his hearing loss caused him difficulty while in the midst of background noise.  On examination, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
10
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

Upon review of the Veteran's claims file, the examiner noted that the Veteran participated in combat activities while serving in Iraq, but concluded that there was no right ear hearing loss present for VA compensation purposes, as the Veteran's right ear hearing acuity was within normal limits on examination.  

The evidence does not demonstrate that the Veteran has a current right ear hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  Although the Veteran's in-service reference audiogram, separation examination, and post-service VA examination demonstrate a progressive upward shift in pure tone thresholds since the Veteran's induction examination, the evidence has never shown a right ear hearing disability for VA compensation purposes.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that at the time of the aforementioned VA audiometric examination in October 2007, the Veteran explained that he experienced difficulty when background noise was present.  The Board also notes the Veteran's contentions of right ear hearing loss, however, service connection for right ear hearing loss is not warranted in the absence of proof of a current disability as defined by the VA.      

In light of the aforementioned, the Board concludes that service connection for right ear hearing loss must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for right ear hearing loss is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


